Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, 14, 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Pub No. 2020/0044782 A1) in view of Marinier et al. (U.S. Pub No. 2018/0242317 A1).


A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE], 
 	Vaidya fail to show the first DCl including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that no timing or range of delay of a HARQ-ACK feedback of the downlink transmission is provided in a second DCI; when the second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission, transmitting from the UE to the BS the HARQ-ACK feedback of the downlink transmission over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource later received for the HARQ-ACK feedback of the downlink transmission provided in the second DCI.
 	In an analogous art Marinier show the first DCl including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that no timing or range of delay of a HARQ-ACK feedback of the downlink transmission is provided in a second DCI [par 0207, 0261, 0262, Examples of delay or minimum delay between the transmission and an associated transmission (of possibly different types) may include cases where transmission of a HARQ-ACK associated with a downlink data transmission may be allowed to occur only at least 1 BTI after the end of the downlink data transmission, plus possibly a duration corresponding to a timing advance and/or switching gap. Referring to FIG. 10, the WTRU may determine the allocation in the frequency domain 1004 (e.g., set of resource blocks) by combining an indication received in a first instance (e.g. a first DCI) with an indication received in a second instance (e.g. a second DCI). For example, the indication of the first instance (e.g. a first DCI) may consist of the complete set of resource blocks that may be used by the applicable transmissions of the period. Such indication may have a high granularity (e.g., 20 bits). The indication of the second instance (e.g. a second DCI) may indicate a subset of the allocation indicated by the first instance (e.g. a first DCI) using a low number of bits for a specific transmission. The WTRU may determine that a second instance (e.g. a second DCI) of downlink control signaling is decoded successfully based on a cyclic redundancy check (CRC) appended to the payload. The WTRU may then determine the timing of the downlink or uplink transmission based on the set of time symbols within which the second instance (e.g. a second DCI) of downlink signaling was successfully decoded. For example, in a case where the second instance (e.g. a second DCI) was successfully decoded in the eighth time symbol, the WTRU may determine that the downlink transmission is allocated within the second set of time symbols], transmitting from the UE to the BS the HARQ-ACK feedback of the downlink transmission over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource later received for the HARQ-ACK feedback of the downlink transmission provided in the second DCI [par 0192, 0194, the WTRU may then determine when to transmit UL HARQ feedback 703 in order to support HARQ when transmitting and receiving using flexible framing. It is noted that HARQ feedback in the following may refer to Ack, Nack or DTX bit(s), or equivalent indexed mappings derived by a receiver following reception of Transport Block(s), individual or grouped bits or indices derived for either one or a plurality of HARQ processes. Alternatively, the WTRU may determine that DL HARQ feedback corresponding to DL TRx in a frame is transmitted in the UL TRx portion of the next frame. In another example, the DL HARQ feedback corresponding to multiple received TBs in multiple BTIs or TTIs may be aggregated by the WTRU in a first step, then transmitted by the WTRU in the UL TRx portion of a determined frame to the eNB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidiya and Marinier because this provides a WTRU that may determine a downlink (DL) transmission portion and assignment and an uplink (UL) transmission portion and UL grant based on the received DCI.


3. Vaidya and Marinier creates the method of claim 1, further comprising: receiving a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, in some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field]

Vaidya, par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].


5. Vaidya and Marinier illustrates the method of claim 1, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, in some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request ( HARQ) feedback for data is a predetermined value ina predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

6. Vaidya and Marinier provides the method of claim 1, further comprising: generating HARQ- ACK information for the HARQ-ACK feedback of the downlink transmission [Vaidya, par 0054, HARQ processes are dedicated HARQ processes wth a corresponding ID intended for a flow for which suppression of ACK/NACK is required or desired and ACK/NACK feedback in response to data is not communicated or used, while other HARQ processes are normal HARQ processes in which ACK/NACK feedback in response to data is supported, in accordance wth an exemplary embodiment].

Claim 8. Vaidya teaches A method, comprising: transmitting a first downlink control information (DCl) associated with a downlink transmission to a user equipment (UE) from a base station (BS) in a wireless communication system [par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE], 
 	Vaidya fail to show the first DCI including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is provided in a second DCI; transmitting the second DCI indicating the 
 	In an analogous art Marinier show the first DCI including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is provided in a second DCI [par 0207, 0261, 0262, Examples of delay or minimum delay between the transmission and an associated transmission (of possibly different types) may include cases where transmission of a HARQ-ACK associated with a downlink data transmission may be allowed to occur only at least 1 BTI after the end of the downlink data transmission, plus possibly a duration corresponding to a timing advance and/or switching gap. Referring to FIG. 10, the WTRU may determine the allocation in the frequency domain 1004 (e.g., set of resource blocks) by combining an indication received in a first instance (e.g. a first DCI) with an indication received in a second instance (e.g. a second DCI). For example, the indication of the first instance (e.g. a first DCI) may consist of the complete set of resource blocks that may be used by the applicable transmissions of the period. Such indication may have a high granularity (e.g., 20 bits). The indication of the second instance (e.g. a second DCI) may indicate a subset of the allocation indicated by the first instance (e.g. a first DCI) using a low number of bits for a specific transmission. The WTRU may determine that a second instance (e.g. a second DCI) of downlink control signaling is decoded successfully based on a cyclic redundancy check (CRC) appended to the payload. The WTRU may then determine the timing of the downlink or uplink transmission based on the set of time symbols within which the second instance (e.g. a second DCI) of downlink signaling was successfully decoded. For example, in a case where the second instance (e.g. a second DCI) was successfully decoded in the eighth time symbol, the WTRU may determine that the downlink transmission is allocated within the second set of time symbols]; transmitting the second DCI indicating the timing and resource for the HARQ-ACK feedback of the downlink transmission associated with a HARQ-ACK transmission opportunity (TxOP) after the transmitting the first DCI associated with the downlink transmission; and receiving from the UE the HARQ feedback of the downlink transmission over the HARQ-ACK TxOP associated with the timing and resource for HARQ-ACK feedback of the downlink transmission provided in the second DCI[par 0192, 0194, the WTRU may then determine when to transmit UL HARQ feedback 703 in order to support HARQ when transmitting and receiving using flexible framing. It is noted that HARQ feedback in the following may refer to Ack, Nack or DTX bit(s), or equivalent indexed mappings derived by a receiver following reception of Transport Block(s), individual or grouped bits or indices derived for either one or a plurality of HARQ processes. Alternatively, the WTRU may determine that DL HARQ feedback corresponding to DL TRx in a frame is transmitted in the UL TRx portion of the next frame. In another example, the DL HARQ feedback corresponding to multiple received TBs in multiple BTIs or TTIs may be aggregated by the WTRU in a first step, then transmitted by the WTRU in the UL TRx portion of a determined frame to the eNB]




Claim 10. Vaidya and Xu defines the method of claim 8, further comprising: transmitting a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidiya and Marinier because this provides a WTRU that may determine a downlink (DL) transmission portion and assignment and an uplink (UL) transmission portion and UL grant based on the received DCI.


Claim 11. Vaidya and Marinier creates the method of claim 8, further comprising: transmitting a configuration that associates the field value with a value indicating that the HARQ- ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

Claim 12. Vaidya and Marinier illustrate the method of claim 8, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, In some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request (HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE], 
 	Vaidya fail to show the first DCl including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that a timing and resource of a  HARQ-ACK feedback of the downlink transmission is provided second DCI and when the second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission, transmit to the BS the HAEQ-ACK feedback of the downlink transmission over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission provided in the second DCI.
 	In an analogous Marinier show the first DCl including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that a timing and resource of a  HARQ-ACK feedback of the downlink transmission is provided second DCI and when the second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission[par 0207, 0261, 0262, Examples of delay or minimum delay between the transmission and an associated transmission (of possibly different types) may include cases where transmission of a HARQ-ACK associated with a downlink data transmission may be allowed to occur only at least 1 BTI after the end of the downlink data transmission, plus possibly a duration corresponding to a timing advance and/or switching gap. Referring to FIG. 10, the WTRU may determine the allocation in the frequency domain 1004 (e.g., set of resource blocks) by combining an indication received in a first instance (e.g. a first DCI) with an indication received in a second instance (e.g. a second DCI). For example, the indication of the first instance (e.g. a first DCI) may consist of the complete set of resource blocks that may be used by the applicable transmissions of the period. Such indication may have a high granularity (e.g., 20 bits). The indication of the second instance (e.g. a second DCI) may indicate a subset of the allocation indicated by the first instance (e.g. a first DCI) using a low number of bits for a specific transmission. The WTRU may determine that a second instance (e.g. a second DCI) of downlink control signaling is decoded successfully based on a cyclic redundancy check (CRC) appended to the payload. The WTRU may then determine the timing of the downlink or uplink transmission based on the set of time symbols within which the second instance (e.g. a second DCI) of downlink signaling was successfully decoded. For example, in a case where the second instance (e.g. a second DCI) was successfully decoded in the eighth time symbol, the WTRU may determine that the downlink transmission is allocated within the second set of time symbols]; transmit to the BS the HAEQ-ACK feedback of the downlink transmission over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission provided in the second DCI [par 0192, 0194, the WTRU may then determine when to transmit UL HARQ feedback 703 in order to support HARQ when transmitting and receiving using flexible framing. It is noted that HARQ feedback in the following may refer to Ack, Nack or DTX bit(s), or equivalent indexed mappings derived by a receiver following reception of Transport Block(s), individual or grouped bits or indices derived for either one or a plurality of HARQ processes. Alternatively, the WTRU may determine that DL HARQ feedback corresponding to DL TRx in a frame is transmitted in the UL TRx portion of the next frame. In another example, the DL HARQ feedback corresponding to multiple received TBs in multiple BTIs or TTIs may be aggregated by the WTRU in a first step, then transmitted by the WTRU in the UL TRx portion of a determined frame to the eNB]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidiya and Marinier because this provides a WTRU that may determine a downlink (DL) transmission portion and assignment and an uplink (UL) transmission portion and UL grant based on the received DCI.


Claim 16. Vaidya and Marinier describe the UE of claim 14, wherein the circuitry is further configured to receive a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, in some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field|

Vaidya, par 0022, A first Communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

Claim 18. Vaidya and Marinier disclose the UE of claim 14, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, In some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request (HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

Claim 19. Vaidya and Marinier creates the UE of claim 14, wherein the circuitry is further configured to generate HARQ-ACK information for the HARQ-ACK feedback of the downlink transmission[Vaidya, par 0054, HARQ processes are dedicated HARQ processes with a corresponding ID intended for a flow for which suppression of ACK/NACK is required or desired and ACK/NACK feedback in response to data is not communicated or used, while other HARQ processes are normal HARQ processes in which ACK/NACK feedback in response to data is supported, in accordance wth an exemplary embodiment].

Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Pub No. 2020/0044782 A1) in view of Marinier et al. (U.S. Pub No. 2018/0242317 A1) in further view of Jiang et al. (U.S. Pub No. 2013/0301582 A1).

7. Vaidya and Marinier conveys the method of claim 6, Vaidya and Marinier fail to show further comprising: storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.
 	In an analogous art Jiang show further comprising: storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later [par 0105, Then, the UE determines whether it is necessary to perform SPS resource activation/modification, or to perform SPS resource release according to the Resource block assignment field and the Modulation and coding scheme field. A specific determining method is that it is SPS resource release if the Resource block assignment field and the Modulation and coding scheme field both are set to 1; otherwise, it is SPS resource activation/modification. If itis SPS resource activation/modification, corresponding uplink or downlink SPS resource, an effective moment and related HARQ information are stored as configured uplink grant or downlink allocation; and initializing (SPS resource activation) or reinitializing (SPS resource modification) the configured uplink grant or downlink allocation is started in a TTI indicated by the effective moment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya, Marinier, and Jiang because this would provide a method for semi-persistent scheduling, user equipment and network device, to save PDCCH resource and improve system capacity.

Claim 20. Vaidya and Marinier creates the UE of claim 19, Vaidya and Marinier fail to show wherein the circuitry is further configured to: store the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.
 	In an analogous art Jiang show wherein the circuitry is further configured to: store the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later [par 0105, Then, the UE determines whether it is necessary to perform SPS resource activation/modification, or to perform SPS resource release according to the Resource block assignment field and the Modulation and coding scheme field. A specific determining method is that it is SPS resource release if the Resource block assignment field and the Modulation and coding scheme field both are set to 1; otherwise, it is SPS resource activation/modification. If itis SPS resource activation/modification, corresponding uplink or downlink SPS resource, an effective moment and related HARQ information are stored as configured uplink grant or downlink allocation; and initializing (SPS resource activation) or reinitializing (SPS resource modification) the configured uplink grant or downlink allocation is started in a TTI indicated by the effective moment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya, Marinier, and Jiang because this would provide a method for semi-persistent scheduling, user equipment and network device, to save PDCCH resource and improve system capacity.



Response to Arguments

Applicant respectfully submits that Vaidya or Xu, alone or in combination, fails to disclose or render the features recited in independent claim 1 and similarly recited in independent claims 8 and 14. 
Xu fails to make up for the above-noted deficiency of Vaidya. Xu is directed to a method of a channel access for unlicensed carriers in a radio system. However, Xu is silent of “the first DCI including a hybrid automatic repeat request 
However, Yin fails to describes “the first DCI including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that a timing and resource of a the HARQ-ACK feedback of the downlink transmission is provided in a second PCI.”

The applicant argues are moot in view of newly rejected claims. In an analogous art Marinier show the first DCI including a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback timing indicator field having a field value indicating that a timing and resource of a the HARQ-ACK feedback of the downlink transmission is provided in a second PCI, in paragraphs 0207, 0261, 0262.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468